
	

115 HR 642 : Fusion Center Enhancement Act of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 642
		IN THE SENATE OF THE UNITED STATES
		February 1, 2017 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to enhance the partnership between the Department of
			 Homeland Security and the National Network of Fusion Centers, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Fusion Center Enhancement Act of 2017. 2.Department of Homeland Security Fusion Center Partnership Initiative (a)In generalSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended—
 (1)by amending the section heading to read as follows:  210A.Department of Homeland Security Fusion Center Partnership Initiative; (2)in subsection (a), by adding at the end the following new sentence: Beginning on the date of the enactment of the Fusion Center Enhancement Act of 2017, such Initiative shall be known as the Department of Homeland Security Fusion Center Partnership Initiative.;
 (3)by amending subsection (b) to read as follows:  (b)Interagency support and coordinationThrough the Department of Homeland Security Fusion Center Partnership Initiative, in coordination with principal officials of fusion centers in the National Network of Fusion Centers and the officers designated as the Homeland Security Advisors of the States, the Secretary shall—
 (1)coordinate with the heads of other Federal departments and agencies to provide operational and intelligence advice and assistance to the National Network of Fusion Centers;
 (2)support the integration of fusion centers into the information sharing environment; (3)support the maturation and sustainment of the National Network of Fusion Centers;
 (4)reduce inefficiencies and maximize the effectiveness of Federal resource support to the National Network of Fusion Centers;
 (5)provide analytic and reporting advice and assistance to the National Network of Fusion Centers; (6)review information within the scope of the information sharing environment, including homeland security information, terrorism information, and weapons of mass destruction information, that is gathered by the National Network of Fusion Centers and incorporate such information, as appropriate, into the Department’s own such information;
 (7)provide for the effective dissemination of information within the scope of the information sharing environment to the National Network of Fusion Centers;
 (8)facilitate close communication and coordination between the National Network of Fusion Centers and the Department and other Federal departments and agencies;
 (9)provide the National Network of Fusion Centers with expertise on Department resources and operations;
 (10)coordinate the provision of training and technical assistance to the National Network of Fusion Centers and encourage participating fusion centers to take part in terrorism threat-related exercises conducted by the Department;
 (11)ensure, to the greatest extent practicable, that support for the National Network of Fusion Centers is included as a national priority in applicable homeland security grant guidance;
 (12)ensure that each fusion center in the National Network of Fusion Centers has a privacy policy approved by the Chief Privacy Officer of the Department and a civil rights and civil liberties policy approved by the Officer for Civil Rights and Civil Liberties of the Department;
 (13)coordinate the nationwide suspicious activity report initiative to ensure information gathered by the National Network of Fusion Centers is incorporated as appropriate;
 (14)lead Department efforts to ensure fusion centers in the National Network of Fusion Centers are the primary focal points for the sharing of homeland security information, terrorism information, and weapons of mass destruction information with State, local, tribal, and territorial entities to the greatest extent practicable;
 (15)develop and disseminate best practices on the appropriate levels for staffing at fusion centers in the National Network of Fusion Centers of qualified representatives from State, local, tribal, and territorial law enforcement, fire, emergency medical, and emergency management services, and public health disciplines, as well as the private sector; and
 (16)carry out such other duties as the Secretary determines appropriate.; (4)in subsection (c)—
 (A)by striking so much as precedes paragraph (3)(B) and inserting the following:  (c)Resource allocation (1)Information sharing and personnel assignment (A)Information sharingThe Under Secretary for Intelligence and Analysis shall ensure that, as appropriate—
 (i)fusion centers in the National Network of Fusion Centers have access to homeland security information sharing systems; and
 (ii)Department personnel are deployed to support fusion centers in the National Network of Fusion Centers in a manner consistent with the Department’s mission and existing statutory limits.
 (B)Personnel assignmentDepartment personnel referred to in subparagraph (A)(ii) may include the following: (i)Intelligence officers.
 (ii)Intelligence analysts. (iii)Other liaisons from components and offices of the Department, as appropriate.
 (C)Memoranda of understandingThe Under Secretary for Intelligence and Analysis shall negotiate memoranda of understanding between the Department and a State or local government, in coordination with the appropriate representatives from fusion centers in the National Network of Fusion Centers, regarding the exchange of information between the Department and such fusion centers. Such memoranda shall include the following:
 (i)The categories of information to be provided by each entity to the other entity that are parties to any such memoranda.
 (ii)The contemplated uses of the exchanged information that is the subject of any such memoranda. (iii)The procedures for developing joint products.
 (iv)The information sharing dispute resolution processes. (v)Any protections necessary to ensure the exchange of information accords with applicable law and policies.
										(2)Sources of support
 (A)In generalInformation shared and personnel assigned pursuant to paragraph (1) may be shared or provided, as the case may be, by the following Department components and offices, in coordination with the respective component or office head and in consultation with the principal officials of fusion centers in the National Network of Fusion Centers:
 (i)The Office of Intelligence and Analysis. (ii)The Office of Infrastructure Protection.
 (iii)The Transportation Security Administration. (iv)U.S. Customs and Border Protection.
 (v)U.S. Immigration and Customs Enforcement. (vi)The Coast Guard.
 (vii)Other components or offices of the Department, as determined by the Secretary. (B)Coordination with other Federal agenciesThe Under Secretary for Intelligence and Analysis shall coordinate with appropriate officials throughout the Federal Government to ensure the deployment to fusion centers in the National Network of Fusion Centers of representatives with relevant expertise of other Federal departments and agencies.
									(3)Resource allocation criteria
 (A)In generalThe Secretary shall make available criteria for sharing information and deploying personnel to support a fusion center in the National Network of Fusion Centers in a manner consistent with the Department’s mission and existing statutory limits.; and
 (B)in paragraph (4)(B), in the matter preceding clause (i), by inserting in which such fusion center is located after region; (5)in subsection (d)—
 (A)in paragraph (3), by striking and at the end; (B)in paragraph (4)—
 (i)by striking government and inserting governments; and (ii)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (5)utilize Department information, including information held by components and offices, to develop analysis focused on the mission of the Department under section 101(b).;
 (6)in subsection (e)— (A)by amending paragraph (1) to read as follows:
						
 (1)In generalTo the greatest extent practicable, the Secretary shall make it a priority to allocate resources, including deployed personnel, under this section from U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and the Coast Guard to support fusion centers in the National Network of Fusion Centers located in jurisdictions along land or maritime borders of the United States in order to enhance the integrity of and security at such borders by helping Federal, State, local, tribal, and territorial law enforcement authorities to identify, investigate, and otherwise interdict persons, weapons, and related contraband that pose a threat to homeland security.; and
 (B)in paragraph (2), in the matter preceding subparagraph (A), by striking participating State, local, and regional fusion centers and inserting fusion centers in the National Network of Fusion Centers; (7)in subsection (j)—
 (A)in paragraph (4), by striking and at the end; (B)by redesignating paragraph (5) as paragraph (6); and
 (C)by inserting after paragraph (4) the following new paragraph:  (5)the term National Network of Fusion Centers means a decentralized arrangement of fusion centers intended to enhance individual State and urban area fusion centers’ ability to leverage the capabilities and expertise of all fusion centers for the purpose of enhancing analysis and homeland security information sharing nationally; and; and
 (8)by striking subsection (k). (b)Accountability reportNot later than 1 year after the date of the enactment of this Act and annually thereafter through 2024, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall report to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate on the efforts of the Office of Intelligence and Analysis of the Department and other relevant components and offices of the Department to enhance support provided to fusion centers in the National Network of Fusion Centers, including meeting the requirements specified in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as amended by subsection (a) of this section.
 (c)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 210A and inserting the following new item:
				
					
						Sec. 210A. Department of Homeland Security Fusion Centers Initiative..
 (d)ReferenceAny reference in any law, rule, or regulation to the Department of Homeland Security State, Local, and Regional Fusion Center Initiative shall be deemed to be a reference to the Department of Homeland Security Fusion Center Initiative. Passed the House of Representatives January 31, 2017.Karen L. Haas,Clerk 